Case 1:17-cr-20215-RNS Document 188 Entered on FLSD Docket 10/06/2020 Page 1 of 2



                            United States District Court
                                      for the
                            Southern District of Florida

   United States of America,            )
   Plaintiff                            )
                                        )
   v.                                   ) Criminal Case No. 17-20215-CR-Scola
                                        )
   Renato J. Rodriguez,                 )
   Defendant.                           )

          Order Denying the Defendant’s Second Amended Motion for
                           Compassionate Release
          This matter is before the Court upon Defendant Renato J. Rodriguez’s
  second amended motion for compassionate release pursuant to 18 U.S.C. §
  3582(c)(1)(A). For the reasons set forth below, the Court denies Rodriguez’s
  motion (ECF No. 185).
          Rodriguez pleaded guilty to a single count, charging him with
  participating in a conspiracy to commit money laundering which involved
  facilitating sending billions of dollars from the United States to Latin America
  in order to promote illegal gold mining, gold smuggling, and narcotics
  trafficking. (Govt.’s Resp., ECF No 187, 1–2.) Rodriguez’s applicable sentencing
  range was effectively 120 months’ incarceration, as he faced a ten-year
  statutory maximum sentence. (Id. at 2.) Considering the factors under § 3553,
  however, the Court sentenced Rodriguez to ninety months. (Id.) Later, the
  Court resentenced him to sixty-five months, under Rule 35. (Id.) Rodriguez has
  been in custody since June 8, 2018, thus serving approximately twenty-seven
  months in custody. (Id.) He is scheduled to be released on January 17, 2022. It
  appears, then, Rodriguez has, thus far, served less than half his sentence.
          Rodriguez argues he is entitled to compassionate release because he has
  an elevated chance of contracting COVID-19 while incarcerated. (Def.’s Mot. at
  4.) While the Government does not dispute, and the Court agrees, that
  Rodriguez exhausted his administrative remedies, the Court does not find that
  release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) is appropriate in this case.
          Under the relevant Sentencing Guidelines Policy Statement, the Court
  “may reduce a term of imprisonment . . . if, after considering the factors set
  forth in 18 U.S.C. § 3553(a), to the extent they are applicable, the court
  determines that . . . extraordinary and compelling reasons warrant a
  reduction.” § 1B1.13. The Court must also find that the defendant “is not a
  danger to the safety of any other person or to the community, as provided in 18
Case 1:17-cr-20215-RNS Document 188 Entered on FLSD Docket 10/06/2020 Page 2 of 2



  U.S.C. § 3142(g).” Id. at policy stmt. Based on this framework, in order to
  qualify for compassionate release, the Court must find extraordinary and
  compelling reasons warrant Rodriguez’s release, that he is not a danger to the
  community, and consider the factors in 18 U.S.C. § 3553(a). Although the
  Court agrees that Rodriguez’s release would not pose a danger to the
  community, he has not met his burden of showing that “extraordinary and
  compelling reasons” support a reduction in his sentence. This finding alone
  militates against granting Rodriguez’s motion.
         Courts have repeatedly held that if an inmate has a chronic medical
  condition that has been identified by the Centers for Disease Control as
  elevating a particular inmate’s risk of becoming seriously ill from COVID-19,
  that condition may constitute “extraordinary and compelling reasons.” See,
  e.g., United States v. Oreste, Case No. 14-20349 (S.D. Fla. Apr. 6, 2020) (Scola,
  J.). Here, Rodriguez has not set forth any such serious medical condition that
  would increase his particular risks of serious illness—indeed, he has not set
  forth any medical condition whatsoever. Instead, he complains only about a
  generalized threat from the coronavirus, based on its mere existence and its
  possible spread to the facility where he is housed. This alone is insufficient to
  support a sentence reduction.
         In the alternative, Rodriguez asks the Court to order the Bureau of
  Prisons to place him on home confinement. The Court is without authority to
  do so. Rather, such designation decisions are committed solely to BOP’s
  discretion. See 18 U.S.C. § 3621(b); Moore v. United States Att’y Gen., 473 F.2d
  1375, 1376 (5th Cir. 1973) (per curiam); see also McKune v. Lile, 536 U.S. 24,
  39 (2002) (plurality opinion) (“It is well settled that the decision where to house
  inmates is at the core of prison administrators’ expertise.”).
         Therefore, the Court denies Rodriguez’s motion for compassionate
  release (ECF No. 185).
         Done and ordered in Miami, Florida, on October 5, 2020.



                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
